t c memo united_states tax_court estate of irene m black deceased samuel p black iii executor petitioner v commissioner of internal revenue respondent docket no filed date among the issues that we decided in our prior opinion in this case was the deductibility by the estate of irene m black of certain fees in their respective computations for entry of decision under rule tax_court rules_of_practice and procedure the parties differ as to the deductibility by that estate of a trustee's fee and certain anticipated legal fees held deductibility of the contested fees determined this opinion supplements our previously filed opinion 133_tc_340 john w porter for petitioner gerald a thorpe for respondent supplemental memorandum opinion halpern judge this matter is before us as a result of the parties' dispute over the proper computations for entry of decision under rule in connection with our opinion in 133_tc_340 estate of black i or our prior opinion background in our prior opinion we sustained estate_tax_deductions for mrs black's estate sometimes estate of dollar_figure for the executor's fees paid to samuel p black iii petitioner and dollar_figure for the legal fees paid to macdonald illig jones britton llp macdonald illig those deductions equaled one-half of what petitioner alleged to be the deductible fees in each case of dollar_figure respondent and petitioner each filed a computation for entry of decision under rule on april and respectively rule_155_computations 1unless otherwise stated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure in his rule computation petitioner notes that there may be three primary differences between his and respondent's computation he states that those differences relate to a deduction for a trustee's fee of dollar_figure trustee's fee paid to petitioner as trustee of the marital trust for mrs black marital trust and not included as a deductible fee on the estate's tax_return trustee's fee issue an anticipated deduction of dollar_figure for legal fees payable to macdonald illig for reviewing and amending income_tax returns that it previously prepared and filed on behalf of the marital trust legal fee issue and an anticipated additional dollar_figure deduction for state death_tax payments state death_tax issue in his rule computation respondent does reject the foregoing additional claimed deductions 2in his computation for entry of decision petitioner describes the trustee's fee issue as relating to a deduction for fees incurred prior to the filing of but not reflected in the notice_of_deficiency and the petition but in his memorandum in support of that computation he states that the parties have agreed that petitioner may request a deduction in these rule proceedings for those expenses_incurred after filing the estate_tax_return and before the close of these tax_court proceedings indeed in his affidavit attached to the second stipulation of facts discussed infra and relied on by petitioner in support of his computation he describes actions justifying the trustee's fee that plainly did not occur until after the petition was filed eg traveled to philadelphia pennsylvania and attended trial in late date we assume that the parties agree that the dispute regarding the trustee's fee is not bounded by petitioner's actions as trustee before the notice_of_deficiency or the petition pursuant to a date order of this court directing the parties to file memorandums in support of their respective positions the parties filed the requested memorandums and in addition filed a joint motion to reopen record attached to which was a second stipulation of facts and three new exhibits exhibit 119-p affidavit of petitioner and exhibits 120-p and 121-p petitioner's declarations listing all fees for which deductions were or are to be taken by mr and mrs black's estates we granted that motion on date and the second stipulation of facts with attached exhibits is incorporated herein by this reference thus the parties have expanded the trial record to provide the facts necessary to enable the court to resolve their dispute over the rule_155_computations therefore they have not violated the prohibition in rule c against raising new issues in a rule computation see landreth v commissioner tcmemo_1986_242 aff'd 845_f2d_828 9th cir vacated and remanded on other grounds 859_f2d_643 9th cir respondent in a proposed decision document attached to his computation for entry of decision and in his memorandum in support thereof agrees to the additional dollar_figure state death_tax deduction provided the taxes are paid and that payment is substantiated before entry of decision in this case subsequently on date respondent filed respondent's report concerning the parties' t c rule_155_computations in which he acknowledges petitioner's payment of additional state_death_taxes totaling dollar_figure therefore the propriety of reflecting that payment in the parties' rule computation is not in dispute thus only the trustee's fee and legal fee issues remain before us i general principles discussion as we noted in our prior opinion sec_2053 entitled other administrative expenses generally provides a deduction in determining the taxable_estate for expenses_incurred in administering nonprobate property second category expenses which would include the fees at issue herein to the same extent as they would be deductible under sec_2053 ie as if incurred in administering probate property first category expenses see also sec_20_2053-8 estate_tax regs in pertinent part sec_2053 provides a deduction for administration_expenses as are allowable by the laws of the jurisdiction in this case pennsylvania3 under which the estate is being administered to be deductible such expenses must be actually and necessarily incurred in the administration of 3article viii of the samuel p black jr revocable_trust agreement which created the marital trust provides that it shall be governed in all respects by the laws of the commonwealth of pennsylvania the decedent's_estate see sec_20_2053-3 estate_tax regs the principles contained in sec_20_2053-3 through d estate_tax regs relating to the deductibility of first category expenses including executor's_commissions and attorney's_fees are applicable in determining the deductibility of second category expenses including trustee's commissions and attorney's_fees see sec c estate_tax regs pursuant to sec_20_2053-3 estate_tax regs executor's_commissions to be deductible must be in an amount that is in accordance with the usually accepted standards and practice of allowing such an amount in estates of similar size and character in pennsylvania or any deviation from the usually accepted standards or range of amounts permissible under applicable local law must be justified to the satisfaction of the commissioner in this case petitioner argues that the trustee's fee was in accordance with the usual standard and practice of allowing such fees under pennsylvania law pursuant to sec_20_2053-3 estate_tax regs deductible attorney's_fees may not exceed a reasonable remuneration for the services rendered taking into account the size and character of the estate the law and practice in pennsylvania and the skill and expertise of the attorneys ii the trustee's fee issue a introduction article vi section g of the samuel p black jr revocable_trust agreement section g provides for the payment of fees to the trustee of the marital trust created thereunder as follows the trustee shall be entitled to deduct each year as compensation reasonable fees in the case of a corporate trustee those fees shall be in accordance with the prevailing rate of compensation charged by the trustee for like services at the time such services are rendered in addition to the trustee's normal compensation the trustee shall be entitled to deduct such fees as shall reasonably compensate the trustee for such additional services which the trustee may be required to perform we interpret that provision as specifying the annual compensation that the marital trust might pay each year for ongoing routine trust administration services performed by an individual or corporate trustee and as allowing the marital trust to pay the trustee additional reasonable_compensation for extraordinary services the provision is not directly relevant to our task of determining the deductibility to the estate of the trustee's fee since first the estate not the marital trust paid the trustee's fee moreover because mrs black died before the trust could even be funded petitioner's services with respect to the corpus of the marital trust 4a portion of the trustee's fee paid to petitioner by the marital trust was deducted on the marital trust's fiduciary income_tax returns see infra note which also constituted the bulk of mrs black’s gross_estate could not have been the routine trust administration_expenses contemplated in section g indeed in his rule computation petitioner states the trustee fees of dollar_figure were necessarily incurred in winding up the affairs of the estate and the total amount does not include any routine trust administration fees for managing the assets of the marital trust thus not only did the estate and not the marital trust pay the trustee's fee but petitioner concedes that his services for which he received the trustee's fee were services to the estate that does not mean however that the estate may not pursuant to sec_2503 deduct some or all of the trustee's fee respondent agrees and explains his position as follows t he fact that most of petitioner's activities as trustee would normally be carried out by the estate's personal representative does not prevent mrs black's estate from claiming a deduction for the trustee's fees paid see 182_f2d_514 3d cir if the corpus of the trust is to be included as the subject of taxation it seems incongruous for the expenses involved in determining decedent's net estate to be disregarded sec_20_2053-3 stating that trustee's fees attributable to services normally performed by an executor are only deductible under sec_2053 because the estate not the marital trust paid the trustee's fee and because the estate paid the trustee's fee for services to the estate we shall disregard section g and shall determine the deductibility of the trustee's fee according to whether the fee satisfies the reasonableness standard of pennsylvania law pursuant to pa cons stat ann sec a west supp a trustee is entitled to compensation that is reasonable under the circumstances where the trust instrument does not specify the trustee's compensation_for the services actually performed the trustee of a testamentary_trust who also acts as personal representative eg as executor of the settlor's estate shall not be barred as a result thereof from entitlement to compensation from the trust for the performance of services as a trustee id sec c in determining reasonable_compensation the court may consider among other facts the market_value of the trust and may determine compensation as a fixed or graduated percentage of the trust's market_value id sec d b petitioner's position petitioner cites the foregoing statutory provision and pennsylvania caselaw wherein the courts have approved trustee's commissions based upon a percentage of the value of the trust principal or in the case of executor's fees a percentage of 5mr black died in and mrs black died in the cited provision of pennsylvania law considered by both parties to be applicable herein pa cons stat ann sec west supp did not become effective until date the joint state government commission comment with respect to that provision states however that it is an amalgamation of two provisions of prior_law and that it codifies existing pennsylvania law the gross_estate in support of his position that the combination of trustee's and executor's fees the latter as approved in our prior opinion paid to petitioner which together constituted approximately of the dollar_figure million value of the estate was reasonable petitioner further seeks to justify the total of those fees on the ground that petitioner's services on behalf of the marital trust and the estate were much more than routine in that connection petitioner cites both his services addressed in our prior opinion eg marshaling assets of the estate gathering materials and information necessary to prepare the federal and pennsylvania estate_tax returns working with outside attorneys and accountants services related to raising funds to pay federal and pennsylvania estate_taxes and responding to audit requests from respondent and his services not addressed in our prior opinion for which petitioner seeks an additional dollar_figure deduction for the trustee's fee viz his various services mostly working with outside attorneys and accountants in connection with his response to the notice_of_deficiency trial preparation the trial itself the posttrial briefs and the consideration of any appeal of our decision in estate of black i petitioner also cites as justification for the trustee's fee his performance of certain duties in his capacity as executor of the estate those services consisted of his working with outside attorneys and accountants to review and respond to audit inquires and the notice_of_deficiency also services in connection with the subsequent litigation in this court petitioner argues that the foregoing services involved difficult decisions on extremely complicated matters in an area of law that is constantly changing that he successfully overcame respondent's challenges which resulted in a savings of approximately dollar_figure million and that such services were well beyond the scope of routine administration and well within the range for baseline fees used under pennsylvania law to determine reasonable_compensation for ordinary routine administrations for those reasons he concludes that the compensation paid to him is reasonable based upon the services performed c respondent's position in estate of black i respondent did not challenge the reasonableness of the executor's and attorney's_fees at issue therein only petitioner's allocation of those fees in their entirety to mrs black's estate in this proceeding however respondent argues that petitioner has not established that the trustee's fees are reasonable given the circumstances of this case in particular 6petitioner alleges and respondent does not dispute that a large portion of the trustee's fee was for services related to the notices of deficiency and ensuing litigation in estate of black i which involved proposed deficiencies for both mr and mrs black's estates respondent does not argue however that on that basis continued respondent rejects petitioner's contention that the total compensation consisting of both executor's fees paid to him and deducted by mrs black's estate and trustee's fees paid to him is reasonable in amount rather he argues that the fees paid to petitioner that have already been allowed as deductions to the estate adequately compensated petitioner for his services he acknowledges that pa cons stats ann sec d supp provides that i n determining continued alone a portion of the trustee's fee must be allocated to and considered an expense of mr black's estate therefore in determining the extent to which we should allow that fee as a deduction for mrs black's estate we will address only respondent's arguments that the executor's fees paid to petitioner for administering both estates adequately compensated him for the same services as trustee of the marital trust and the actual effort to which petitioner's services were merely ancillary was performed by outside attorneys who were adequately compensated therefor see discussion infra we note however that on its fiduciary income_tax returns the estate deducted dollar_figure as trustee's fees which are not in issue here but which respondent apparently allowed 7respondent states that petitioner's fees for which deductions have been allowed total dollar_figure petitioner states the fees collectively paid to pat black for services on behalf of both the marital trust and the estate totaled dollar_figure petitioner breaks down that amount as follows dollar_figure allowed by us as deductible executor's fees dollar_figure deducted as a trustee's fee on the marital trust's fiduciary income_tax returns not challenged by respondent and the dollar_figure trustee's fee at issue herein because respondent's figure ends with we assume it includes the aforementioned dollar_figure but we are unable to confirm the other dollar_figure as fees for which a deduction has been allowed petitioner's figure appears to be verifiably accurate therefore we find that the total fees paid to petitioner for which petitioner seeks a deduction sum to dollar_figure of which dollar_figure is at issue herein reasonable_compensation the court may consider among other facts the market_value of the trust and may determine compensation as a fixed or graduated percentage of the trust's market_value emphasis added by respondent but he argues that the primary focus under pennsylvania law is on the complexity of the matters handled by the trustee and the amount of time and effort required he further argues that it would be particularly inappropriate in this case to focus on the ratio of fees claimed to the market_value of the trust corpus because the marital trust corpus was comprised of a passive_asset the black lp partnership units which petitioner as trustee did not have to manage but merely hold as a source of funds to pay the federal and state estate_tax liabilities once they were finally determined he also acknowledges that pa cons stat ann sec c west supp permits a settlor's representative eg an executor to also receive fees as the trustee of a testamentary_trust but he argues that the section does not permit the trustee to receive a fee for an activity for which he has already been compensated as the personal representative finally he argues that the admittedly significant time and effort involved in arranging the secondary offering and handling the estate_tax audit and subsequent litigation were expended by petitioner's attorneys not petitioner and that they were amply rewarded d analysis petitioner's services as trustee of the marital trust were all occasioned by mrs black's death before the trust could be funded and were in the nature of winding up the affairs of the deceased eg raising the funds necessary to pay and contesting respondent's proposed increase in the amount of the estate_taxes with respect to what would have been the trust corpus and which in turn constituted the bulk of her estate in essence petitioner's services on behalf of the marital trust were in the nature of services normally performed by an executor and as such are deductible as second category expenses to the extent they were reasonable in amount under sec_2053 see burrow trust v commissioner 39_tc_1080 aff'd 333_f2d_66 10th cir sec_20_2053-3 sec_20_2053-8 estate_tax regs therefore the only issue with respect to the trustee's fee for which petitioner claims a deduction herein is the extent to which it may be considered reasonable in amount we agree with respondent that the controlling principle of pennsylvania law codified pincite pa cons stat ann sec west supp is that a trustee's fee must be commensurate with the complexity of the matters handled by the trustee and the amount of time and effort required as stated by the supreme court of pennsylvania in in re harrison's estate a it will be observed that the rule as to trustee commissions in all cases is compensation_for the responsibility incurred and the service and labor performed see also in re williamson's estate a 2d while as a matter of convenience the compensation of a fiduciary may be arrived at by way of percentage the true test is always what the services were actually worth and to award a fair and just compensation therefor superseded by statute on another point as described in in re breyer's estate a 2d petitioner specifically stated in estate of black i that the dollar_figure in executor's fees was intended to compensate him for his services as both mrs black's executor and as the trustee of the marital trust moreover in estate of black i mr cullen petitioner's principal outsider tax adviser at macdonald illig testified that of the dollar_figure in executor's fees paid to petitioner that mrs black's estate sought to deduct in their entirety was intended to compensate petitioner as trustee of the martial trust that testimony is corroborated by petitioner's affidavit in this rule proceeding wherein he lists among the services allegedly justifying his receipt of dollar_figure as a trustee's fee many of the same trust-related services cited as justification for the deductibility of the executor's fee in estate of black i eg services related to the valuation of the trust corpus and raising the funds necessary to pay federal and pennsylvania estate_taxes petitioner did not claim in estate of black i nor does he now claim that the dollar_figure in fees paid to him was inadequate compensation_for the foregoing services his reference to those services as justification for the deduction of at least a portion of the dollar_figure trustee's fee at issue does however suggest that in effect he is attempting to increase his deductible executor's fee over the dollar_figure claimed as a deduction therefor on the estate_tax_return filed for mrs black's estate it is not the function of a rule proceeding however to serve as a forum for relitigating an issue already decided in the case to which it relates see rule c providing in pertinent part n o argument will be heard upon or consideration given to issues or matters disposed of by the court's findings and conclusions or to any new issues therefore we consider that portion of the dollar_figure trustee's fee at issue herein that in effect further compensates petitioner for services already 8the dual nature of petitioner's services was of course the inevitable result of the fact that the trust corpus also constituted almost the entirety of mrs black's estate compensated by his dollar_figure in executor's fees to be excessive and nondeductible by mrs black's estate petitioner also refers to other services not considered in estate of black i additional fiduciary services as justification for the trustee's fee eg his working with outside attorneys accountants and other advisers with respect to preparing responses to respondent's notice_of_deficiency his services with respect to all aspects of the subsequent litigation in this court ie estate of black i and anticipated future services related to the review and filing of fiduciary income_tax returns and winding up the marital trust respondent argues that the actual work to which all of petitioner's services related was performed by outside attorneys who were paid handsomely for their efforts and that p etitioner has not shown that he personally handled any complicated matters or that he was required to expend an extraordinary amount of 9we also find that most of the services petitioner lists in his affidavit as duties performed by him as executor of mrs black's estate eg meeting with outside advisers in connection with being appointed executor marshalling of estate assets reviewing and filing estate inheritance and fiduciary income_tax returns and reviewing and responding to audit inquiries were adequately compensated by the dollar_figure in executor's fees considered in estate of black i again because virtually all of those services were cited in estate of black i as justification for those fees time and effort on any particular matter respondent further argues that in the absence of contemporaneous_records documenting the time petitioner devoted to the various activities described in his affidavit or any evidence showing how the trustee's fee was calculated it lacks the specificity needed to substantiate his claim citing estate of koss v commissioner tcmemo_1994_ in estate of koss although we denied for lack of evidence the dollar_figure deduction claimed by the personal representative for her personal representative's fee we sustained the commissioner's allowance of a dollar_figure estimated fee similarly we accept that petitioner performed or will perform the additional fiduciary services described in his affidavit and although we agree with respondent that all of the heavy lifting was done by outside advisers we recognize that petitioner's efforts had value particularly in connection with the estate of black i litigation in which he served as a witness both parties' rule_155_computations reflect the allowance of attorney's_fees of dollar_figure over and above what we allowed in estate of black i which does not include the dollar_figure of anticipated additional attorney's_fees for future services the 10presumably respondent would make the same argument with respect to the future anticipated services which also appear to involve working with outside attorneys and accountants deductibility of which is in dispute herein assuming that that represents a reasonable payment for the macdonald illig services with respect to which petitioner's additional trustee's services were or are to be merely ancillary or supportive we estimate and therefore find that petitioner is entitled to a trustee's fee of dollar_figure which is approximately one-half of the amount_paid to macdonald illig e conclusion the parties are directed to submit revised rule_155_computations reflecting a deduction under sec_2053 by mrs black's estate for a trustee's fee in the sum of dollar_figure iii the attorney's fee issue a introduction petitioner seeks to deduct dollar_figure as an estimated attorney's fee to be paid to macdonald illig for reviewing and amending the marital trust's federal and state_income_tax returns petitioner states that that effort involving eight years of filed returns is necessary because of the change in the adjusted_basis of the marital trust's assets as determined in estate of black i petitioner further states that the dollar_figure anticipated fee represents a charge of dollar_figure per returndollar_figure petitioner argues that that amount is similar to what other attorneys in the erie pennsylvania area would charge for the work and might even be lower given macdonald illig's institutional knowledge of the relevant facts underlying the need to amend the returns respondent relying upon 491_f2d_375 3d cir aff'g tcmemo_1971_260 and 148_f2d_179 3d cir aff'g 3_tc_612 discussed infra would deny the dollar_figure deduction in its entirety on the ground that the effort involved in amending the marital trust income_tax returns is not necessary to settle mrs black's estate but rather will only benefit petitioner as the trust's sole beneficiary 11petitioner may have miscalculated the per-return fee if as he claims the work involves the review and possible amendment of federal and state returns for eight years that would involve federal and state returns or returns in all at dollar_figure that would mean a fee of dollar_figure not dollar_figure per return it may be that petitioner considers each year's federal and state returns as equivalent to a single return because the same entries will appear on both alternatively it may be that the asset sales where basis is an issue occurred only in some of the years so that only the returns for those years will have to be reviewed and amended b analysis we agree with petitioner that the additional fee is occasioned by mrs black's death and is related to vesting good title to the marital trust assets in petitioner as the distributee beneficiary of mrs black's estate therefore it relates to the winding up of the estate respondent's reliance on estate of streeter and sharpe's estate in support of his nondeductibility argument is misplaced in those cases the payments at issue auctioneer's commissions for selling trust assets and an anticipated trustee's fee for services to be performed on behalf of a_trust were expenses or anticipated expenses of fully funded ongoing testamentary trusts that is not the case herein where the trust was never funded and the anticipated additional attorney's fee relates directly to petitioner's efforts in his capacity as executor to wind up the affairs of the estate as the court_of_appeals for the third circuit stated in sharpe's estate v commissioner f 2d pincite the work of the executor is part of the settlement of the decedent's_estate but the carrying on of the trust is a different enterprise not in settlement of a dead man's affairs but for the benefit of the beneficiaries of the trust moreover respondent's argument is inconsistent with his argument in estate of black i that the legal fees paid to macdonald illig for work on behalf of the marital trust which in part were for the preparation of the initially filed federal and state_income_tax returns were not nondeductible per se rather respondent argued they were nondeductible only to the extent that they exceeded an amount considered to be a reasonable and necessary expense of mrs black's estate accordingly to the extent the additional fee may be considered reasonable in amount it is deductible under sec_2053 in our prior opinion we made the following comment with respect to the legal fees paid to macdonald illig if as mr cullen testified the fiduciary income_tax returns reflected only the capital_gain passed through to mrs black's estate on black lp's sale of erie stock in connection with the secondary offering the returns could not have been particularly complex thus the fee attributable to the preparation of those returns should be relatively small fn ref omitted in estate of black i we held that a split of the macdonald illig fees between mr and mrs black's estates was appropriate even though those fees must have included an unspecified charge for the preparation and filing of the marital trust's federal and state_income_tax returns wholly deductible by mrs black's estate it follows that we attributed a de_minimis amount to that effort and it further follows that no more than a de_minimis amount should be attributed to the review and amendment of those and or subsequent returns in order to reflect a revised basis for trust assets sold by the marital trust petitioner has not provided any evidence in the form of anticipated billed hours or hourly billing rates that might explain macdonald illig's proposed charge of dollar_figure for the services in issue nonetheless in the light of our allowance herein of an estimated trustee's fee under similar circumstances we find that macdonald illig is entitled to a fee of dollar_figure for its anticipated tax_return review preparation services accord in re estate of sonovick a 2d pa super ct sustaining the trial court's reduction but not elimination of a deduction for unsubstantiated executrix's trustee's and attorney's_fees c conclusion the parties are directed to submit revised rule_155_computations reflecting a deduction under sec_2053 by mrs black's estate for legal fees paid to macdonald illig in the sum of dollar_figure decision will be entered under rule 12the dollar_figure deduction constitutes the sum of the dollar_figure deduction for macdonald illig attorney's_fees that we allowed in estate of black i plus an additional dollar_figure paid to that firm that respondent has agreed to plus the additional dollar_figure deduction that we allow herein
